Citation Nr: 1612554	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to a rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran testified at a hearing before a Decision Review Officer.  In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed right knee disability did not begin during, or was otherwise caused by, her active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. § 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131;  
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for arthritis.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

In 2009, a treating source at the Asheville, North Carolina VA Medical Center (Asheville VAMC) diagnosed the Veteran with degenerative joint disease of the right knee based on an MRI scan.  This diagnosis was confirmed by a March 2010 VA examination report. The Veteran contends that her current right knee disability is related to a right knee injury in service.   

The Veteran entered service with a normal right knee, as noted on an October 1979 enlistment examination report.  However, within a year of entering service, the Veteran attended two sick call visits at the United States Army Health Clinic in February 1981 and November 1981 with complaints of a right knee injury.  In February 1981, the Veteran reported twisting her right knee when playing basketball.  An evaluation of the right knee revealed adequate range of motion without effusion.  In November 1981, the Veteran reported that she fell on her right knee.  An evaluation of the right knee revealed that it was nontender with full range of motion, and tenderness with deep palpation.  She also had full range of motion without swelling or dislocation.  The military examiner diagnosed muscle sprain, and provided physical restrictions for five days.  By the June 1982 separation examination, the Veteran did not report any issues specific to the right knee.  In a Report of Medical History prepared by the Veteran the same day as the separation examination, she only mentioned an injury with the left knee.  The Veteran did not mention any residual issue with the right knee.  

At the Board hearing, the Veteran reported receiving treatment from a private care provider Dr. W from the Stanley Medical Center in the 1980s.  However, she noted that his records were unavailable.  The Veteran also reported receiving medical treatment at the Medical Art Center in Hickory, North Carolina in the 1990s and 2000s, but failed to indicate that any specific treatment records that were available at that facility would support her service connection claim.   Although the Veteran indicated having intermittent pain since separating from service in the right knee, evaluation of the right knee disability first occurred in mid-2009, 27 years after service, when she was diagnosed with degenerative joint disease of the right knee.  
Since diagnosis, the Veteran has continued to receive treatment for the right knee at the Asheville VAMC.  In May 2012, she was issued a brace for the painful right knee. 

Without evidence of degenerative joint disease occurring during service or within a year of discharge, the remaining theory of service connection for the Veteran is on a direct basis.  Presently, the only individual linking the right knee injury in service to the current disability is the Veteran.  Unfortunately, the Veteran, as a lay person, has not been shown to have the requisite medical knowledge, training, or experience to be able to be to diagnose a complex medical issue such as degenerative joint disease in service, as well as differentiate symptoms of pain attributable to muscle strain versus symptoms of pain that may be due to other conditions such as arthritis.   See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

In evaluating nexus, the Board turned to the only probative opinion of record provided by the March 2010 VA examiner.  No other treating or evaluating source has linked the right knee condition in service to the Veteran's current right knee condition.  The Veteran testified that a Dr. A. had told her the knee condition was due to service, but there is no evidence corroborating this opinion.  The March 2010 VA examiner opined that the right knee disability was not caused by or permanently aggravated by military service.  The rationale provided was that there was no evidence that right knee pain persisted after the 1981 injuries, she left service with a normal right knee, and more than 25 years had passed before the Veteran was formally treated for the current right knee disability.  

Ultimately, the Board finds the preponderance of the evidence is against the claim of direct service connection.  The rationale of the negative VA opinion is consistent with the factual record.  It is also highly probative that on separation from service, the Veteran indicated left knee concerns, with no comments about the right knee.  It is reasonable to assume that if she were, in fact, continuing to experience right knee symptoms at separation, she would have reported such at the same time she reported left knee symptoms.  The fact that she did not weighs heavily against any assertion of continuity of right knee symptoms following the in-service injuries.

VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to her service connection claim in a December 2009 notice.  Neither the Veteran nor her representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, the VA obtained the Veteran's service treatment and personnel records, and post-service treatment records. The Veteran had the opportunity to have her right knee examined for compensation purposes in March 2010.  The Board finds this examination to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner that performed the examination was a medical professional and provided the Board sufficient information to render a decision.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in November 2015.  VA also has duties when a VLJ conducts a hearing. 
38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ specifically addressed the Veteran's claimed right knee disability by asking the Veteran a series of questions to elicit information as to its etiology.  The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor her representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for a right knee disability is denied. 



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that her psychiatric condition has declined since the last VA examination of record conducted in August 2011.  To bolster her claims, the Veteran submitted updated treatment records from the Asheville VAMC providing progress notes of her mental health treatment through October 2015.  

At the hearing, the Veteran's representative identified an Asheville VAMC treatment record from October 2015, in which the examiner gave the Veteran a Global Assessment of Functioning (GAF) score of 46.  The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 46 represents a serious impairment in social and/or occupational (e.g.  no friends, unable  to keep a job).   

At the October 2015 appointment, the Veteran demonstrated a decline in some areas such as depressed mood, but also an improvement in areas such as marital relations and decreased anxiety.  The treating source linked the Veteran's depressed mood to the death of the Veteran's aunt.  The fact that the Veteran's mood declined during such a period would indicate that the decline was a situational, rather than long-term and permanent.   The Board finds a VA examination is necessary to provide a clear picture of the current severity of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Asheville, North Carolina VA Medical Center since September 2015.  

2.  After the record is updated, schedule the Veteran a VA examination to determine the current severity of her service-connected PTSD.  The examiner should determine which symptoms are related specifically to PTSD, as opposed to other conditions (i.e. peri-menopause or grief).    

3.  Then readjudicate the claim on the merits.  If the benefits sought are not granted, the RO should furnish the Veteran and her representative a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


